Citation Nr: 0211586	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1990, for a grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1999 by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a decision of February 3, 2000, the Board denied the 
veteran's claim for an earlier effective date for a grant of 
service connection for a low back disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a motion by 
the Secretary of Veterans Affairs, vacated the Board's 
February 3, 2000, decision on the earlier effective date 
issue and remanded the matter to the Board for consideration 
of the applicability of the Veterans Claims Assistance Act of 
2000.  

The Board's decision of February 3, 2000, remanded to the RO 
the issue of entitlement to an evaluation in excess of 40 
percent for a low back disability.  That action by the Board 
was not vacated by the Court.  The issue of entitlement to an 
increased evaluation for a low back disability is not before 
the Board at this time.

On June 17, 1999, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Member of the Board.  A transcript of that hearing is of 
record. 


FINDINGS OF FACT

1. A final decision by the Board in October 1989 found that 
new and material evidence had not been submitted to reopen 
a claim of entitlement to service connection for a low 
back disability, which had been the subject of a prior 
final disallowance by the RO.

2. On January 22, 1990, the veteran reopened his claim for 
service connection for a low back disability by submitting 
additional service medical records

3. Prior to January 22, 1990, the veteran did not reopen his 
claim.


CONCLUSION OF LAW

An effective date earlier than January 22, 1990, for a grant 
of service connection for a low back disability is not 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  The remaining implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  In this case, the veteran 
was notified of the pertinent law and of what evidence is to 
establish service connection for a disability claimed to have 
been incurred in active service in a supplemental statement 
of the case furnished to him in May 1999.  The issue before 
the Board turns on a finding as to the date of claim for 
service connection for a low back disability.  The events 
relevant to that determination occurred in 1990 and prior to 
1990.  There is no additional evidence to be obtained on that 
issue, and so there was no need to notify the veteran whether 
he or VA would attempt to obtain additional evidence to 
substantiate his claim for an earlier effective date.  The 
Board, therefore, finds that VA's duty to notify the veteran 
has been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for an earlier 
effective date for a grant of service connection for a low 
back disability, the veteran has not identified any evidence 
which might be pertinent to his claim which the RO did not 
obtain and consider.  The Board finds that the duty to assist 
has been fulfilled in this case.  The Board concludes that 
the duty to notify and duty to assist provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to do so. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  The effective 
date of a grant of disability compensation based on new and 
material evidence received after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).  The effective date of a grant of 
compensation based on a reopened claim shall be the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(r) (2001).

In the instant case, the record reveals the following: the 
veteran filed a claim of entitlement to service connection 
for a low back disability in September 1974; a rating 
decision in September 1974 denied the claim, and subsequent 
RO decisions in 1974 and 1975 confirmed and continued the 
denial of the claim; and the veteran did not file a timely 
substantive appeal of those RO decisions, which became final, 
see 38 U.S.C.A. § 7105 (West 1991).  Thereafter, in July 1986 
and October 1989 decisions, the Board found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disability.  The 
Board's decisions of July 1986 and October 1989 are final.  
See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(2001).

On January 22, 1990, additional service medical records were 
received by the RO.  Ultimately, by a rating decision in 
October 1996, the RO granted entitlement to service 
connection for a low back disability, effective January 22, 
1990.  The rating decision of October 1996 did not state 
whether January 22, 1990, was assigned as the effective date 
because that date was the date of a new claim based on new 
and material evidence, see 38 C.F.R. § 3.400(q), or because 
that date was the date of a reopened claim, see 38 C.F.R. 
§ 3.400(r).  Whichever it was makes no difference in deciding 
the current appeal, because the veteran is seeking an 
effective date earlier than January 22, 1990.  (The veteran 
submitted the additional service medical records on January 
22, 1990, but those records were not the basis for the grant 
of service connection, which was based on a later nexus 
opinion by a VA medical examiner.  It thus appears that 
January 22, 1990, was the date of a reopened claim.)  

The veteran has stated that he feels that the effective date 
of the grant of service connection for a low back disability 
should be the date of his original claim in September 1974.  
However, under applicable law and regulations, there is no 
basis on which the effective date assigned could be earlier 
than the Board's final decision in October 1989.  The veteran 
does not contend that he filed a reopened claim or submitted 
additional evidence pertaining to his back after the Board's 
decision in October 1989 and prior to January 22, 1990, and 
the record shows that he did not do so.  The Board, 
therefore, finds that, following the Board's October 1989 
decision, the veteran did not reopen his claim earlier than 
January 22, 1990.  The Board concludes that there is no basis 
on which an effective date earlier than January 22, 1990, for 
a grant of service connection for a low back disability may 
be granted, and entitlement to an earlier effective date is 
not established.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 




ORDER

Entitlement to an effective date earlier than January 22, 
1990, for a grant of service connection for a low back 
disability is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

